Exhibit 10.39

LEASE AMENDMENT NO. 12

 

 

THIS LEASE AMENDMENT NO. 12 (this “Amendment”) is made and entered into
effective as of December 12, 2019 (the “Effective Date”) by and between SDCO
GATEWAY COMMERCE I & II, INC., a Delaware corporation (“Landlord”), and REATA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).  

Recitals:

WHEREAS, by Lease dated with a Lease Reference Date as of May 25, 2006 between
Landlord and Tenant (the “Original Lease”), as amended by Lease Amendment No. 1
dated March 2, 2010 between Landlord and Tenant (the “First Amendment”), Lease
Amendment No. 2 dated May 24, 2010 between Landlord and Tenant (the “Second
Amendment”), Lease Amendment No. 3 dated July 30, 2010 (referenced in subsequent
Amendments as being dated July 1, 2010 and in fact intended to be dated June 30,
2010) between Landlord and Tenant (the “Third Amendment”), Lease Amendment No. 4
dated February 17, 2011 between Landlord and Tenant (the “Fourth Amendment”),
Lease Amendment No. 5 dated May 1, 2011 between Landlord and Tenant (the “Fifth
Amendment”), Lease Amendment No. 6 dated July 7, 2011 between Landlord and
Tenant (the “Sixth Amendment”), Lease Amendment No. 7 dated July 23, 2012
between Landlord and Tenant (the “Seventh Amendment”), Lease Amendment No. 8
dated September 25, 2012 between Landlord and Tenant (the “Eighth Amendment”),
Lease Amendment No. 9 dated June 12, 2013 (the “Ninth Amendment”), Lease
Amendment No. 10 dated May 26, 2015 (the “Tenth  Amendment”) and Lease Amendment
No. 11 dated November 9, 2017 between Landlord and Tenant (the “Eleventh
Amendment”) (which Original Lease together with the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment,
Seventh Amendment, Eighth Amendment, Ninth Amendment, Tenth Amendment, Eleventh
Amendment and all Commencement Date Agreements executed by Landlord and Tenant
in connection therewith are herein together called the “Lease”), the leased
space measuring approximately 34,890 square feet (collectively, the “Premises”),
within that part of the Building (as defined in the Lease) known as Gateway
Commerce II (herein so called), at 2801 Gateway Drive, Irving, Texas 75063 was
leased to Tenant upon the terms and subject to the conditions contained in the
Lease; and

WHEREAS, Landlord and Tenant have agreed to modify the Lease in the manner
hereinafter appearing.

Agreement:

NOW, THEREFORE, for and in consideration of the foregoing recitals, Ten and
No/100 Dollars ($10.00) in hand paid and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby acknowledge and agree to the following:

1.Recitals; Definitions.  The above Recitals are true and correct and are
incorporated herein by reference.  Capitalized but otherwise undefined terms
herein shall have the meanings set forth for such terms in the Lease.

2.Extension of Term.  Notwithstanding anything to the contrary contained in the
Lease, the Lease Term is extended from its current expiration date of October
31, 2020, so that the same shall expire on October 31, 2022 unless sooner
terminated as provided in the Lease as modified by this Amendment.   As of the
Effective Date, all references to the Term in the Lease shall mean the Term as
extended by this Amendment.  Tenant shall have no further right to extend the
Term of the Lease except only as set forth in Paragraph 6 below.  

 

--------------------------------------------------------------------------------

 

3.“As-Is” Delivery.  Subject to compliance by Landlord with its repair and
maintenance obligations in the Lease, Tenant accepts the Premises for the Term
as extended by this Amendment in its “AS-IS” condition.  Landlord shall not be
required to perform any demolition work or tenant finish work in the Premises
nor to provide any allowances therefor.      

4.Rent.  Rent shall remain payable as set forth in the Lease through October 31,
2020.  Thereafter and notwithstanding anything to the contrary contained in the
Lease, the Annual Rent and Monthly Installment of Rent for the Premises during
the Term, as extended by this Amendment, shall be as follows:

 

Period

Rentable Square

Annual Rent

Annual

Monthly

 

 

Footage

Per Square Foot

Rent

Installment of Rent

11/1/2020

10/31/2021

34,890

$19.00

$662,910.00

$55,242.50

11/1/2021

10/31/2022

34,890

$19.75

$689,077.50

$57,423.13

 

All other charges due under the Lease with respect to the Premises including
Tenant’s Proportionate Share of excess Expenses and Taxes over Base Year
(Expenses) and Base Year (Taxes) respectively, shall remain payable as set forth
in the Lease during the remainder of the Term as extended by this
Amendment.  Tenant shall be responsible for payment of its own utilities and
janitorial costs.

5.Parking.  During the renewal term, Tenant shall have the right of use of up to
one hundred forty (140) unreserved parking spaces in the surface parking areas
associated with the Building, free of charge, and on a “first come” “first
served” basis for passenger-size automobiles only.

6.Renewal Option. The renewal option set forth in Exhibit A attached to the
Eleventh Amendment is deleted and of no further force or effect. Instead, upon
giving written notice to Landlord by no later than February 1, 2022, time being
of the essence, Tenant shall have the option to renew the Lease on either (i) a
month to month basis not to exceed six (6) months after October 31, 2022, with
the Monthly Installment of Rent increased to $86,134.70 (being 150% of the base
rent payable in the immediately preceding monthly period) and otherwise on the
terms, covenants and conditions of the Lease, including the obligation to pay
all additional rent, charges and other payments due under the Lease as set forth
therein; or (ii) a fixed six (6) month term ending on March 31, 2023 with the
Monthly Installment of Rent increased to $59,603.75 (calculated at the annual
rental rate of $20.50 per square foot) and otherwise on the terms, covenants and
conditions of the Lease including the obligation to pay all additional rent,
charges and other payments due under the Lease as set forth therein.  Tenant
must specify its preferred renewal option when providing written notice to
Landlord of its election to exercise such option.  Failure to do so shall cause
Tenant’s exercise of the option to be null and void.  In the event of exercise
of such option, Tenant shall have no further renewal option under the Lease
except by agreement with Landlord in its sole and absolute discretion.

7.Landlord Remedies in the Event of a Default.  Section 19.3 in the Original
Lease, as amended, is further amended so that the Concession Amount as therein
defined shall include the aggregate of all amounts expended by Landlord for
brokers’ commissions payable by reason of this Amendment.

2

--------------------------------------------------------------------------------

 

8.Authority.  Tenant represents and warrants that Tenant has been and is
qualified to do business in the State of Texas and that the entity has full
right and authority to enter into this Amendment.  Tenant warrants that the
person executing this Amendment on behalf of Tenant has been duly authorized to
sign on behalf of Tenant by appropriate actions.  Landlord represents and
warrants that Landlord has been and is qualified to do business in the State of
Texas and that the entity has full right and authority to enter into this
Amendment.  Landlord warrants that the persons executing this Amendment on
behalf of Landlord have been duly authorized to sign on behalf of Landlord by
appropriate actions.

9.Exculpation.  Article 41 of the Original Lease shall apply in full to this
Amendment.

10.Brokerage.  Landlord and Tenant each hereby warrant to the other that it has
not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment, other than Fults Commercial, LLC (representing
Landlord) and CBRE, Inc. (representing Tenant), whose commissions shall be paid
by Landlord pursuant to separate written agreements.   LANDLORD AND TENANT SHALL
EACH INDEMNIFY THE OTHER AGAINST ALL COSTS, EXPENSES, ATTORNEYS’ FEES, AND OTHER
LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY OTHER BROKER OR
AGENT CLAIMING THE SAME BY, THROUGH, OR UNDER THE INDEMNIFYING PARTY IN RESPECT
OF THIS AMENDMENT.

11.Ratification.  Landlord and Tenant hereby ratify and affirm the Lease, and
agree that the Lease is and shall remain in full force and effect, except as
expressly amended hereby.

12.Successors and Assigns.  The covenants, conditions, provisions and agreements
contained in this Amendment shall bind the parties and their successors and
assigns and inure to the benefit of the parties and their successors and
assigns.

13.Counterparts.  This Amendment may be executed in any number of identical
counterparts each of which shall be deemed to be an original and all, when taken
together, shall constitute one and the same instrument.  Neither Landlord nor
Tenant shall be bound by this Amendment until a fully-executed copy of this
Amendment has been delivered to each of Landlord and Tenant.

 

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is hereby executed by Landlord and Tenant as
of the Effective Date.

 

LANDLORD:

 

 

 

SDCO GATEWAY COMMERCE I & II, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

/s/ Kim Boudreau

Name:

 

Kim Boudreau

Title:

 

Authorized Signatory

 

 

 

 

 

 

By:

 

/s/ Stephen J. George

Name:

 

Stephen J. George

Title:

 

Authorized Signatory

 

 

 

 

 

 

TENANT:

 

 

 

REATA PHARMACEUTICALS, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

/s/ Warren Huff

 

 

Warren Huff, Chief Executive Officer

 

4846-6655-6333, v. 2

Signature Page